Citation Nr: 1720091	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for spondylolisthesis of the lumbar spine.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at an August 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in September 2011, at which time it was remanded for further development.  It is now returned to the Board.

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was previously remanded by the Board.  The Board notes that entitlement to TDIU was awarded in a June 2015 rating decision.  As this represents a full grant of this benefit sought on appeal, this matter is no longer before the Board for consideration. 

In addition, the September 2011 Board decision referred the issues of entitlement to service connection for psoriasis, to include as aggravated by medications used to treat spondylolisthesis of the spine and entitlement to an increased disability evaluation for a stomach/gastrointestinal disorder (rated as an umbilical hernia) as raised during the August 2010 hearing .  It does not appear that the claims have been adjudicated.  Therefore, the claims are again referred to the AOJ.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that additional development is required before the claim on appeal is decided.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The Board finds that none of the VA examination reports of record are adequate.  The most recent August 2014 VA examination report contains only one set of range of motion findings, with no identification of whether it reflects active or passive motion.  None of the examination reports of record address weight-bearing or nonweight-bearing.  Furthermore, in an August 2016 letter, the Veteran's chiropractor, indicates that the duration of the Veteran's incapacitating episodes have increased.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (hoA remand for a new VA examination is warranted.

Finally, as noted above, the claims file contains an August 2016 letter from the Veteran's chiropractor without any associated treatment records.  On remand, the AOJ should ensure that any relevant VA and non-VA treatment records that have not yet been associated with the record are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA or non-VA treatment records not yet associated with the record, to specifically include records from his chiropractor.


2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected spondylolisthesis.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b) The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically


3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




